UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1641


DOUGLAS OTTO FISCHER,

                    Plaintiff - Appellant,

             v.

DR. CHERYL HILL; DR. ABDEL MASSOUD, Chief Medical Officer, William
R. Sharpe, Jr. Hospital; KIMBERLY WALSH, Former Interim Chief Executive
Officer William R. Sharpe, Jr. Hospital,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:16-cv-00090-JPB)


Submitted: October 31, 2017                                 Decided: December 14, 2017


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason T. Gain, Bridgeport, West Virginia, for Appellant. Timothy R. Linkous, Stephanie
J. Shepherd, LINKOUS LAW, PLLC, Morgantown, West Virginia; Amy M. Smith,
Susan L. Deniker, Mark G. Jeffries, STEPTOE & JOHNSON PLLC, Bridgeport, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Douglas Otto Fischer appeals the district court’s order dismissing his civil action.

We have reviewed the record and find no reversible error. The district court properly

dismissed the 42 U.S.C. § 1983 (2012) claims on the ground that the defendants are

entitled to absolute immunity from such claims, and properly declined to exercise

supplemental jurisdiction over the related state law claims. Accordingly, we affirm.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2